Case: 10-51058     Document: 00511628180         Page: 1     Date Filed: 10/11/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011

                                      No. 10-51058                         Lyle W. Cayce
                                                                                Clerk

MATKIN-HOOVER ENGINEERING INCORPORATED; JOHN MATKIN,
P.E.; JEFF CARROLL, P.E.,

                                                  Plaintiffs - Appellees
v.

EVEREST NATIONAL INSURANCE COMPANY,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-451


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.